DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 2-28-2022. Claims 2-6, 9-10, 12 canceled. Claims 13-26 new.
EXAMINER’S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later thanthe payment of the issue fee. 
	Abstract filed 2-5-2021.  Amended as follow:
	 Abstruct change to “Abstract”.
	The abstract must be combined into one paragraph.
Amended abstract: Provided is a bracket for a speaker, the bracket being capable
of ensuring the strength when the speaker is attached by using an attachment plate, and also enhancing the workability in folding of the attachment plate when the speaker is attached without using the attachment plate; the present invention includes: a frame-shaped support portion which supports a speaker; and a mounting member which is used for attaching the speaker supported by the support portion to the outside and is provided in the support portion, wherein a plurality of grooves having different extension directions are continuously formed on a base part of the mounting member, the base part connecting the mounting member and the support.

       Examiner’s Comments: 
4.	Examiner notices applicant’s remark filed 2-28-2022 on pages 7-8 where applicant’s response describes “the base portion connecting the mounting member and the support portion” being enabled as shown in Fig 6b.

5.	Examiner reads, in claims 1-2, 5, 7-9, 11-12, the speaker bracket 1 includes a support portion 10 that supports the speaker SP; and a mounting member 20 that is to be used for attaching the speaker SP supported by the support portion 10 to an external portion, and is formed on the support portion 10.  The base portion B is the base portion (base area) of the mounting member 20, and the base portion B exist in the same plane as the surface of the back side of the support portion 10 and connects the support portion 10 and the mounting member 20.  See applicant’s specification [21].

6.	Examiner withdraw all the rejections to all claims.

Allowable Subject Matter
7.	Claims 1, 7-8, 11, 13-26 allow.
	The following is an examiner’s statement of reason for allowance:
	Tomita 4,550,796 fails to disclose a new claimed limitation as recited in claims 1, 7-8 “wherein each of the grooves has a V-shaped cross-section.”
	The newly found reference Wathen 8,023684 discloses a speaker/bracket assembly. The speaker/bracket assembly comprises a speaker and a bracket for supporting the speaker thereon. The speaker defines a slide groove at a back face thereof. The bracket 
	Wathen 8,023684 fails to discloses a new claimed limitation as recited in claims 1, 7-8.	

8.	Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be dearly labeled "Comments on Statement of
Reasons for Allowance."
					   Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653